ACCEPTED
                                                                                                        03-15-00249-CV
                                                                                                                5268909
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                   5/13/2015 2:16:15 PM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK


                                    NO. 03-15-00249-CV
                                                                                  FILED IN
                         IN THE THIRD COURT OF APPEALS 3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                       AUSTIN, TEXAS
                                                                           5/13/2015 2:16:15 PM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk
                                 Michael Franzak, Appellant


                                                v.



              Cielo Multi Family LLC d/b/a Cielo Apartments, Appellee



          CIELO'S RESPONSE TO FRANZAK'S MOTION TO RECONSIDER
                                     [MOTION TO STAY]


       Cielo Multi Family LLC d/b/a Cielo Apartments (Cielo), Appellee, responds to the

Motion to Reconsider filed by Michael Franzak (Franzak), Appellant, to point out false

statements made by Appellant in his Motion.



1.     On May 11, 2015, Franzak filed a handwritten Motion to Reconsider.


2.     On the third page of the three page motion, Franzak made a representation and
       certification to the Court to the effect that he had spoken with counsel for Cielo about the
       Motion to Reconsider. This is a false statement. Franzak never spoke with counsel for
       Cielo concerning such motion.


3.     Franzak also falsely represented to the Court that counsel for Cielo did not oppose
       Franzak's Motion to Reconsider. This is also a false statement. No such representation
       was ever made by counsel for Cielo to Franzak.


4.     The Motion to Reconsider has been denied by this Court. Counsel for CIELO, however,
       felt it was necessary to bring to the Court's attention the fact that FRANZAK was
       making material misrepresentations to it, as summarized above.


                                             [Signature Block on Following Page]
                                                Respectfully submitted,


                                               WARREN LAW FIRM
                                                1011 Westlake Drive
                                               Austin, Texas    78746
                                               Telephone (512) 347-8777
                                               Telecopier (512) 347-7999
                                               wsw@wlftexas.com




                                                      [LLIAM S. WARREN
                                                       Texas Bar No. 20890800
                                                               Attorneyfor Appellee



                                  CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing has been served on the parties listed
below:


Via First Class Mail
Michael Franzak
3501 Ranch Road 620 South, Apt #19104
Austin, Texas 78738




                SERVED on the            day of May, 2015




                                               WILLIAM S. WARREN